On Applications for Rehearing
|Jn applications for rehearing, the Knight-ens, Daniell Battery Manufacturing Company, Inc., E.G. Taylor, and Tom Ferris point out that our opinion does not state the ultimate holding of Tate v. Charles Aguillard Ins. & Real Estate, Inc., 508 So.2d 1371 (La.1987), which holding supports their argument concerning waiver. Despite the holding in Tate and the claim of waiver herein, we are convinced the trial court did not err in failing to apply the principles of waiver considering the undisputed facts and circumstances in the instant case. Accordingly, the result we reached in rendering our original opinion remains unchanged, and we deny the application for rehearing.